Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance is in response to the RCE filed by Applicant on 4/1/2022. Claims 1-20 are pending. No claims were added as New nor Cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments/amendments filed on 4/1/2022 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."    
	A final search was conducted by Examiner on 5/2/2022 and the closest prior art, Kancherla et al. (US 2021/0029146), Tulasi (US 2018/0091474) and Weisshaupt et al. (US 2020/0028821) fails to disclose, teach or even suggest “applying a set of security rules to web application layer requests received by the web application layer proxy from the one or more web application clients that are intended for the one or more web application servers; determining a set of recently triggered security rules, wherein the set of recently triggered security rules is a subset of the set of security rules applied by the web application layer proxy which includes those security rules in the set of security rules that were triggered within a most recent period of time; applying a prediction model to the set of recently triggered security rules to determine one or more security rules that are stored in the web application proxy and currently deactivated but predicted to be triggered after the security rules in the set of recently triggered security rules have been triggered; and activating the one or more security rules to cause the web application layer proxy to apply the one or more security rules to future web application layer requests received by the web application layer proxy from the one or more web application clients that are intended for the one or more web application servers.”
	The limitations claimed by the instant application are not by conventional means.  The closest prior art does not teach predictive activation of security rules in web applications.  Conventional means teaches the changes of security rules to allow special traffic, but it does not teach the automated prediction of using rules that inactive and activating them when certain rules have been triggered by a current subset of security rules.  As a result the claims are on condition for Allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439